 

Exhibit 10.8

EXECUTION COPY

AMENDMENT NO. 3 AND CONSENT

AMENDMENT NO. 3 AND CONSENT dated as of October 18, 2010 (“Amendment No. 3”) to
the Credit Agreement dated as of February 9, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Spansion
LLC, a Delaware limited liability company (the “Borrower”), Spansion Inc., a
Delaware corporation (“Holdings”), Spansion Technology LLC, a Delaware limited
liability company (“Spansion Technology” and together with Holdings, the
“Guarantors”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), Barclays Bank PLC, as Administrative
Agent (“Administrative Agent”), Collateral Agent and Documentation Agent,
Barclays Capital, as Joint Lead Arranger and Joint Book Runner, and Morgan
Stanley Senior Funding, Inc., as Joint Lead Arranger, Joint Book Runner and
Syndication Agent.

RECITALS

A. The claims agent appointed pursuant to the Plan is seeking to settle one or
more claims (the “Claims”) filed in the Cases against the Borrower and/or one or
more of its Affiliates. In connection with such settlement the Borrower may pay
up to US$85,000,000 to acquire (i) certain Claims, and/or (ii) the proceeds of
such Claims, and/or (iii) the Equity Interests of Holdings issued on account of
such Claims pursuant to the Plan.

B. Upon its acquisition of the foregoing, the Borrower will (i) acquire or be
issued Equity Interests of Holdings in satisfaction of such Claims and
(ii) distribute or assign to Holdings all Equity Interest of Holdings so
acquired by the Borrower.

C. The foregoing settlement and the steps to be taken as described above in
connection with such settlement are herein referred to as the “Settlement
Transactions”.

The Borrower, the Guarantors, the Lenders party hereto and the Administrative
Agent wish to amend, in certain respects, the Credit Agreement, and provide the
consent set forth in this Amendment No. 3, in order to permit the Settlement
Transactions. Accordingly the parties hereto hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment No. 3 and not
otherwise defined are used herein as defined in the Credit Agreement.

Section 2. Amendments to the Credit Agreement. Effective as of the Amendment
No. 3 Effective Date (as defined in Section 6), the Credit Agreement shall be
amended as follows:

2.01. References in the Credit Agreement (including references to the Credit
Agreement as amended hereby) to “this Agreement” (and indirect references such
as “hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby.



--------------------------------------------------------------------------------

 

2.02. Section 7.06 of the Credit Agreement shall be amended as follows:
(i) clause (j) thereof shall be amended by deleting the word “and” appearing at
the end thereof; (ii) clause (k) thereof shall be amended by replacing the
period at the end thereof with a semi-colon followed by the word “and”; and
(iii) a clause (l) shall be inserted, immediately following such clause (k), to
read as follows:

“(l) a capital contribution to the Borrower or the issuance of Equity Interests
(other than Disqualified Capital Stock) to Holdings.”

2.03. Section 7.17 of the Credit Agreement shall be amended by inserting,
immediately prior to the comma at the end of clause (e) thereof, the following
words: “and the issuance or sale of any Equity Interests”.

Section 3. Consent. Effective as the Amendment No. 3 Effective Date (as defined
in Section 6), the Lenders party hereto hereby consent to the Settlement
Transactions and agree that the Settlement Transactions may be consummated
notwithstanding anything to the contrary in the Loan Documents including,
without limitation, any limitations on Investments, Dispositions, Restricted
Payments, transactions with Affiliates, or limitations on amendments to or
variations from the Plan. Effective as of the Amendment No. 3 Effective Date,
the Lenders party hereto further agree that (i) the Settlement Transactions
shall not be subject to any notice requirements or collateral perfection
requirements under the Loan Documents and (ii) that the Loan Parties may enter
into an amendment to and consent under the Revolving Credit Agreement that is
comparable to this Amendment No. 3.

Section 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and each of the Lenders that (a) the representations
and warranties set forth in Article V of the Credit Agreement and in each Loan
Document are true and correct in all material respects on and as of the
Amendment No. 3 Effective Date with the same effect as though made on and as of
such date except to the extent such representations and warranties expressly
relate to an earlier date, in which case they were true and correct in all
material respects as of such earlier date and (b) no Default or Event of Default
exists immediately prior to giving effect to this Amendment No. 3 and no Default
or Event of Default shall exist immediately after giving effect to this
Amendment No. 3.

Section 5. Confirmation of Loan Documents. Each of the Loan Parties party hereto
confirms and ratifies all of its respective obligations under the Credit
Agreement as amended hereby and the Loan Documents to which it is a party
(including its respective obligations as a Guarantor under the Guaranty) and the
Liens granted by it under the respective Loan Documents (as amended hereby).

Section 6. Conditions Precedent to Effectiveness. This Amendment No. 3 shall
become effective as of the date (the “Amendment No. 3 Effective Date”) on which
each of the following conditions precedent shall have been satisfied:

(a) Amendment No. 3. The Administrative Agent shall have received one or more
counterparts of this Amendment No. 3 duly executed by the Borrower, the
Guarantors and the Required Lenders.

 

2



--------------------------------------------------------------------------------

 

(b) Fees. (1) Subject to this Amendment No. 3 being approved by the Required
Lenders, the Borrower shall have paid to the Administrative Agent for the
account of each Lender which shall have delivered (by facsimile or otherwise) an
executed signature page to this Amendment No. 3 on or prior to 5:00 p.m. New
York City time on October 15, 2010 an amendment fee equal to 0.125% of the
aggregate amount of the Commitment of such Lender outstanding as of the
Amendment No. 3 Effective Date (the “Amendment Fee”) in immediately available
funds; and

  (2) the Agents and the Arrangers (including their respective Affiliates) shall
have received from the Borrower payment in immediately available funds of all
reasonable out-of-pocket costs and expenses of the Agents and Arrangers
(including reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent) accrued and outstanding on the Amendment No. 3 Effective
Date, including in connection with this Amendment No. 3, as required by
Section 11.04 of the Credit Agreement.

Section 7. Miscellaneous. Except as herein provided, the Credit Agreement and
the other Loan Documents shall remain unchanged and in full force and effect.
This Amendment No. 3 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement and any of the
parties hereto may execute this Amendment No. 3 by signing any such counterpart.
This Amendment No. 3 shall be governed by, and construed in accordance with, the
law of the State of New York.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed as of the date first above written.

 

BORROWER: SPANSION LLC, a Delaware limited liability company By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief   Financial
Officer GUARANTORS: SPANSION INC., a Delaware corporation By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Executive Vice President and Chief   Financial
Officer SPANSION TECHNOLOGY LLC, a Delaware limited liability company By:  

/s/ Randy W. Furr

Name:   Randy W. Furr Title:   Chief Financial Officer



--------------------------------------------------------------------------------

 

ACKNOWLEDGED: BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Vice President



--------------------------------------------------------------------------------

 

LENDERS:

SIGNATURE PAGES FOR THE

REQUIRED LENDERS ON FILE WITH

THE ADMINISTRATIVE AGENT